Mr. JUSTICE CRAVEN dissenting: The majority opinion concludes that the plaintiff has failed to establish freedom from contributory negligence as a matter of law. This conclusion is based upon inferences drawn by the majority from the evidence in this record. As I view it, the record would support other inferences and for that reason the question of the plaintiff’s decedent’s conduct was one properly left to and decided by the jury. Upon the evidence this case is distinguishable from Ferguson v. Lounsberry, 58 Ill.App.2d 456, 207 N.E.2d 309, and from Howell v. Briney, 125 Ill.App.2d 246, 260 N.E.2d 858. In Ferguson and Briney the plaintiff testified as to his actions immediately preceding the injury. From that testimony and from his conduct measured by that testimony, it could be, and was, concluded that the plaintiff acted negligently, thereby causing entanglement in the dangerous farm machinery there involved. In this case, as in the cited Olsen and Clubb cases, the conduct of the plaintiff is not free from doubt. The issue of the plaintiff’s contributory negligence was for the jury. Finally, the substantive effect of the majority opinion is to leave a farm worker totally without a remedy for any injury by reason of dangerous or defective farm machineiy if that danger or defect is known to the user. Matters of cause and effect are rendered irrelevant. Mere use of farm machinery known to be dangerous or defective— even if that use is as directed by the employer — is contributory negligence as I understand the majority opinion in this case. I am unable to accept that result and accordingly, I dissent.